Citation Nr: 1523868	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  09-29 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disorder (claimed as a front tooth injury).

2.  Entitlement to service connection for a dental disorder for compensation purposes.

3.  Entitlement to service connection for a nasal disorder.

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In January 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

In July 2011 and January 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Veteran's appeal originally included the issue of entitlement to service connection for a bilateral foot disorder.  However, in August 2014, the AMC granted service connection for plantar fasciitis.  Therefore, this issue no longer remains on appeal, and no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a dental disorder (claimed as a front tooth injury) was previously considered and denied by the RO in a January 2003 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the January 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a dental disorder.

3.  The evidence does not show that any dental trauma in service resulted in a compensable disability.  

4.  The Veteran's deviated nasal septum did not manifest in service and is not otherwise related thereto.

5.  The Veteran's low back disorder did not manifest in service or within one year thereafter and is not otherwise related thereto.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied service connection for a dental disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the January 2003 rating decision is new and material, and the claim for service connection for a dental disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a dental condition, for VA compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2013).

4.  A nasal disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  A low back disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to the issue of whether new and material has been submitted to reopen a claim for service connection for a dental disorder, the Board finds that a discussion of whether VA has met its duties of notification and assistance is not required in light of the favorable disposition below.

Regarding the remaining issues, the RO provided the Veteran with notice in May 2008, prior to the initial decision on the claims in November 2008.  The letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including Social Security Administration (SSA) records, are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  

In the July 2011 remand directives, the Board directed the RO to obtain any outstanding, relevant VA treatment records from the White City and Tucson VA Medical Centers (VAMCs) since the Veteran's discharge from service in 1980 through 2000 and associate them with the record.  The Board also directed the RO to obtain any outstanding VA treatment records from the White City VAMC dated from 2004 to 2007, and any outstanding VA treatment records from the Wichita VAMC or other VA treatment facilities that may have treated the Veteran since 2008.  In July 2011, the AMC associated all available treatment notes from the White City, Wichita, and Portland VAMCs with the Veteran's record.  The AMC also requested records from the Tucson VAMC in July 2011 and September 2011; however, in September 2011, the Tucson VAMC responded that it had no records pertaining to treatment of the Veteran.  Thereafter, in September 2011, the AMC notified the Veteran that it was unable to obtain any VA treatment records from the Tucson VAMC.  In addition, the AMC requested that the Veteran send any records in his possession or to inform the AMC of the location of the records, if known.  The Veteran did not respond to the request.

In addition, in the July 2011 remand, the Board directed the RO to make a specific request for treatment records from Dr. E.S., as identified in the January 2011 hearing transcript.  In September 2011, the AMC requested treatment records from the private provider; however, in a September 2011 response, Dr. E.S. indicated that the Veteran was not her patient.

The Veteran and his representative have not identified any additional available, outstanding records pertinent to his claimed dental, nasal, and lumbar spine disorders.  

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claimed dental condition.  Under VA regulations, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As further explained below, there is no legal basis for entitlement to service connection for the dental conditions described by the Veteran.  As such, a VA examination is not warranted.

The Veteran was afforded VA examinations in September 2010 and July 2011 in connection with his nasal and lumbar spine disorder claims.  Additional VA addendum opinions were provided in April 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and VA addendum opinions, when considered together, are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in January 2011.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed, noted the reason the claim for service connection for a dental disorder was previously denied, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

New and Material Evidence

The Veteran's claim of service connection for a dental disorder was previously considered and denied by the RO in a rating decision dated in January 2003.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

Historically, the Board notes that, in February 2004, the Veteran essentially requested that his claim for service connection for a dental disorder be reopened.  In a May 2004 rating decision, the RO granted service connection for dental treatment purposes for tooth number nine due to trauma during service.  The RO did not address the claim for service connection for a dental disorder for compensation purposes.

In May 2008, the Veteran requested that his claim of service connection for a dental disorder be reopened.  

The evidence of record at the time of the January 2003 rating decision included VA treatment notes.  In that decision, the RO found that the Veteran had not submitted evidence that showed that he had a dental disorder that was compensable under law.  The RO noted that, in order to assign a compensable evaluation for any tooth loss, there must be evidence of trauma or disease with loss of substance of the mandible and/or maxilla bone and clinical evidence that the missing teeth cannot be replaced by dentures or implants.  

The evidence associated with the claims file subsequent to the January 2003 rating decision includes VA treatment records, statements from the Veteran, and the hearing testimony.  The majority of this evidence is certainly new, in that it was not previously of record, and some of it is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the Board notes that the new evidence includes evidence that the Veteran had a root canal to tooth number nine during service.  In fact, as noted above, in a May 2004 rating decision, the RO granted service connection for dental treatment purposes for tooth number nine due to trauma.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a dental disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).  

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Dental Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a nasal disorder.

The Veteran has contended that he was treated for a missing front tooth after an assault during service, including a root canal on tooth number nine.  See February 2002 statement, July 2008 statement, and January 2011 hearing testimony.

Service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 ).  An exception to the general rule is applicable to dental disabilities.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease. See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment. See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

The Veteran does not allege, and the evidence does not show, that any dental trauma in service resulted in a compensable disability.  He testified in January 2011 that he injured his front tooth after he was punched in the face during service and that he subsequently underwent a root canal; however, he did not claim that the tooth was missing. He also testified that he had no pain following the in-service root canal because the nerve to that tooth had been taken out.  

Notably, the Veteran has not claimed that he has a missing tooth as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, nor has he alleged that he has a missing tooth that has not been or cannot be replaced.  In addition, the Veteran has not submitted any evidence of current symptoms or treatment for his front tooth.  

In this case, the Veteran has failed to present competent evidence of a compensable dental condition.  Therefore, the claim for service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes, however, that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental condition.  As discussed above, the AOJ has previously addressed and granted his claim of service connection for VA outpatient dental treatment purposes.


Nasal Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a nasal disorder.

The Veteran has contended that he has a current nasal disorder caused by a fractured nose in service.  He has stated that his nose was injured when he was assaulted in 1978 and that he was treated off-post by a private ear, nose, and throat physician.  See August 1996 and February 2002 statements, January 2011 hearing transcript.

The Board's review of the service treatment notes does not show that the Veteran was diagnosed or treated for a fractured nose during service.  Rather, while July 1978 service treatment notes showed that the Veteran was in a fight and that he was punched in the nose, a July 1978 nasal x-ray showed no significant abnormalities.  Moreover, in a March 1980 separation examination report, a normal clinical evaluation of the nose was noted.

In an April 2002 VA treatment note, the Veteran complained of pain across his nasal septum.  He indicated that putting pressure on the bridge of his nose, such as wearing glasses, gave him headaches.  He reported that he had a nasal fracture while in service.  He also noted that he had some past allergy problems.  A physical examination showed bilateral swollen turbinates.  The examining physician noted that the Veteran had nasal problems related to a previous fracture of his nose and turbinate hyperplasia.  

In a subsequent VA ear, nose, and throat consultation note dated in April 2002, the examining physician noted that the Veteran complained that the pressure on the bridge of his nose from wearing sunglasses caused him discomfort and headaches.  A physical examination revealed that the nasal dorsum was essentially midline, the septum was midline, the turbinates were of normal size and consistency, the membranes were pink and normally moist, there was no evidence of thickened or retained mucous, and there were no polyps or new growths.  The physician stated that there was no visible nasal pathology.

During a September 2010 VA nose examination, the examiner noted that the Veteran complained of symptoms of rhinora, nasal stuffiness, and pain on the bridge of his nose if he wore glasses for an extended period of time.  On examination of the Veteran's nose, the examiner noted that there were signs of a 30 percent nasal obstruction in both nasal cavities.  X-rays of the nasal bones showed minimal nasal septum deviation to the left with no other significant abnormalities.  There were no fractures or acute osseous abnormalities.  The examiner opined that the Veteran's discomfort over the bridge of his nose was less likely than not caused by or a result of a nasal fracture in 1978.  The examiner noted that there was no radiologic evidence of significant nasal injury and there were no physical findings to create an association with the pain symptom.  He also opined that the nasal obstruction noted was due to boggy turbinates that were most likely due to rhinitis.  In addition, he related that the nasal obstruction was not due to septal deviation or trauma.  

During the January 2011 hearing, the Veteran reported that he was assaulted in June 1978 and that he injured his nose.  However, when his representative questioned whether the Veteran continued to have problems with his nose following the assault throughout service, the Veteran responded, "I honestly don't recall.  I probably had nosebleeds and stuff like that."  See hearing transcript, p. 17.

In an April 2014 VA addendum opinion, the examiner opined that the Veteran's claimed nasal disorder was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that the September 2010 x-ray that showed a minimal deviated septum to the left included no notations of traumatic changes or any other problems.  He stated that a minimal deviation of the nasal septum is a common finding on x-ray and it does not cause symptoms or problems or require treatment.  He noted that the Veteran was a trapper and hunter and that he appeared to participate in physical exertion without a significant impact from any nasal problems.  He noted the Veteran's rhinorrhea and nasal stuffiness to environmental allergens, but he indicated that there were no indications that the Veteran had allergic rhinitis during service.  In conclusion, the examiner noted that there was no evidence of a nasal disability occurring in service and there was no evidence of a chronic disability after service to link to any reported problems during service.

The Board notes that the Veteran and his wife are competent to attest to symptoms that they have personally observed, such as an injury to the nose after a 1978 fight in service.  Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the VA examiners in the September 2010 and April 2014 VA examination reports are of greater probative weight than the Veteran's more general lay assertions.  The examiners indicated that there were no documented nasal fracture or other nasal disorder during service.  Their opinions were based on a review of the claims file, x-ray evidence, and the Veteran's reported medical history, as well as their own expertise and training.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims for service connection for a nasal disorder.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Low Back Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a low back disorder.

The Veteran has contended that his current low back disorder is related to an injury sustained after he was pushed down a flight of stairs during service.  See May 2007 VA treatment note, January 2011 hearing transcript.

The Veteran's service treatment records show that he fell down the stairs in March 1978.  In a March 1978 service treatment note from the emergency room, a contusion of the Veteran's right thigh was noted.  There was no mention of any complaints related to the back.  March 1978 x-rays of the right femur and pelvis showed a vertical lucency overlying the spinous process of L5.  The interpreter noted that the lucency could represent spina bifida occulta or a fracture through the spinous process or lamina at L5.  In another March 1978 service treatment note, the Veteran complained of pain and decreased motion of his right leg one day after the fall.  The examiner noted that the Veteran had tenderness at L5-S1.  In a follow-up evaluation, the Veteran reported that his right leg pain was "doing well."  He had tenderness with range of motion testing and he was prescribed light duty for one week.  He did not complain of any low back pain at that time.

The Veteran later denied having, or ever having had, recurrent back pain in a March 1980 report of medical history provided at separation.  The March 1980 separation examination also indicated a normal clinical evaluation of the spine.

In April 1994 private treatment notes, the Veteran complained of some upper midback pain after working out on a rowing machine.  He described a burning sensation in the midthoracic region that radiated around his ribcage bilaterally.  X-rays showed no evidence of any osteolytic or osteoblastic lesions in the vertebral bodies, but there were some questionable avulsion fragments off the interspinous ligaments at the T8 level.  The examining orthopedist noted that the Veteran may have sustained a small avulsion injury to the interspinous ligament at T8.

During a January 1996 VA feet examination related to another claim, the Veteran complained of some pain over the entire length of his spine for the past six or eight years.

A September 2000 private treatment note indicated that the Veteran underwent a comprehensive spine evaluation.  The examining physician noted that the Veteran had midline tenderness to palpation at L5-S1 and bilateral tenderness to the paravertebral regions.  X-rays of the lumbar spine revealed congenital bilateral spondylolysis and grade I spondylolisthesis at L5-S1.  

In a November 2000 VA treatment note, the Veteran reported back pain and sciatica.

In a February 2001 VA treatment note, the Veteran complained of back pain after lifting freezers during a move.

In November 2001 VA treatment notes, the Veteran complained of chronic back pain and back spasms.  The examining physician noted that the Veteran had a tight spasm in the low thoracic region.

October 2005 VA x-rays of the lumbosacral spine were normal.

In a May 2007 VA treatment note, the Veteran reported that he fell down the stairs during service, but he was actually thrown down a set of stairs by a "ranked military individual."  He indicated that he had resultant back problems following the incident.

During the January 2011 hearing, the Veteran testified that he injured his low back after he was pushed down the stairs during service.  The Veteran's representative also noted that the Veteran was a fueler in Germany following the fall and that he was required to maneuver 55 gallon oil drums on a daily basis; however, the Veteran denied every injuring his back picking up the barrels.  See hearing transcript, p. 6.  

In a July 2011 VA spine examination report, the Veteran reported that he was pushed down the stairs during service and he was treated by a physician at that time.  He did not recall any additional injuries to his back during service.  X-rays of the lumbar spine showed a slight narrowing of the L4-L5 and L5-S1 interspaces with minimal anterior listhesis of L5 on S1.  The interpreting physician noted that he did not identify any spondylolysis.  He also noted that there was no acute osseous abnormality.  The examiner opined that the Veteran's claimed lumbar spine disorder was less likely than not incurred in or caused by the claimed in-service injury or event.  She noted that the Veteran denied any issues with back pain in service, and the examining medical officer did not note any back issues at separation from service in March 1980.  She observed that the Veteran did complain of back pain during the January 1996 VA examination, but it was 16 years after he separated from service.  She stated, "Despite his injury while working out in April 1994, [the] Veteran was noted to have spondylolysis in 2000 (this is 20 years after exiting the service) and spondylolisthesis[sis] in 1993 (this is 13 years after exiting the service).  She noted that current x-rays did not demonstrate any spondylolysis.  She opined that the Veteran's current spondylolisthesis was less likely as not related to his minimal complaints of back pain during service due to the 16 years passage of time since he separated from service.  

In an April 2014 VA addendum opinion, the examiner opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by the claimed in-service injury or event.  The examiner reviewed the March 1978 service treatment notes pertaining to the in-service fall down stairs.  He also noted the March 1978 x-rays that showed a vertical lucency overlying the spinous process of L5.  He provided the following:

Obviously[,] the several providers did not assess a fracture of the lumbar spine from the [x-ray] findings when compared to physical exam.  I would not deem there to have been a fracture.  Also, if [a] fracture occurred[,] the [V]eteran would not have recovered well at all and would have required considerabl[y] more care and lik[el]y hospitalization.  He would have complained of his back which it appears he never did.... Recovery appears to have been straight forward and of short duration.  The [V]eteran sustained an acute contusion/strain which appears to have completely resolved with no complaints of back problems on subsequent [report of medical history,] annual exams[,] and separation exams.  

The April 2014 VA examiner noted that a review of the Veteran's post-service treatment notes showed no back condition of chronicity to fill the gap in records from separation from service.  He noted that the earliest complaint of back pain in the VA treatment notes was in November 2000, when the Veteran was treated by a physical therapist for left sciatica.  

In addition, the April 2014 VA examiner opined that the Veteran's spondylolisthesis, anteriorly L5 on S1, was either congenital or age-related.  He noted that it could not have occurred due to an acute injury, as that would likely cause death due to the forces required to disrupt the spine.  He also related that the decreased disc space of L4-L5 was an age-related finding.  He noted that the Veteran had what appeared to be "episodic back pain associated with physical strain" that occurred in the mid-1990's with sciatic or radiculopathy developing later.  He indicated that his current back condition would not relate to the injury in service given the acute nature and resolution of the strain with no further record of problems until the mid-1990's.  Further, he stated, "Back strains, without further findings, that occur to most human beings, even when severe, commonly do not cause further back problems or conditions in or of themselves."

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for a low back disorder. 

The record shows that the Veteran had a strain during service after a March 1978 fall.  Nevertheless, in regard to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  While there is evidence that the Veteran complained of and was treated for low back tenderness during service, there is affirmative evidence that the Veteran did not have arthritis during service, as the Veteran's spine was reported to be normal on clinical examination at separation of active duty service in March 1980.  The Board notes that the Veteran also denied recurrent back pain in March 1980.  In addition, the April 2014 VA examiner noted that the lucency on the lumbar spine x-ray dated in March 1978 was not a fracture.  Therefore, chronicity is not established in service or within a year of separation. 

The Board acknowledges the Veteran's allegation of continuity of symptoms following service.  He is certainly competent to report as to observable symptoms he experiences.  In this case, however, the Board finds that this allegation is inconsistent with the contemporaneous record.  Specifically, as previously discussed, the March 1980 separation examination found his spine to be normal, and he even denied having any recurrent back pain and arthritis.  As such, there was actually affirmative evidence showing that he did not have a back disorder at the time of his separation from service.

In addition, in January 1996, the Veteran reported that his back pain had an onset six to eight years earlier, thereby suggesting that it began after his military service.  However, more recently, the Veteran reported an onset of back pain since service.  Such statements are clearly contradictory and inconsistent.  

The Board finds that the contemporaneous statements made at the time of separation from active duty service in March 1980 and during a VA examination for an unrelated claim in January 1996 are more probative than statements made in furtherance of an appeal for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant). 

For these reasons, the Board finds that the Veteran's statements are not credible evidence to establish in-service onset or continuity of symptomatology of since separation from service. 

In addition to the lack of evidence showing that a low back disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's low back disorder to service.  

The April 2014 VA examiner fully addressed the etiology of the low back disorder and considered the medical evidence of record, as well as the Veteran's lay statements.  The Board affords substantial probative weight to this opinion, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record.  The opinion is also supported by detailed rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

To the extent the Veteran and his representative have opined that his current low back disorder is related to his period of active service, even assuming they are competent to opine on this matter, the Board finds that the specific, reasoned opinion of the April 2014 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The medical provider has training, knowledge, and expertise on which he relied to form the opinion, and he provided a detailed rationale.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is not warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a dental disorder is reopened.

Service connection for a dental disorder for VA compensation purposes is denied.

Service connection for a nasal disorder is denied.

Service connection for a lumbar spine disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


